Citation Nr: 0720328	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) has been received and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to March 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Acting Veterans Law Judge in March 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

At the March 2007 hearing before the undersigned Veterans Law 
Judge, the veteran submitted additional evidence along with a 
waiver of RO review of that evidence.  Accordingly, the 
veteran's claim is now ready for consideration by the Board.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 2002, the RO 
denied the veteran's claim for service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the November 2002 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
Board finds, however, that there is no need to discuss the 
impact of the VCAA on the matter resolved in the veteran's 
favor in the decision below.  

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision dated in November 2002, the 
RO denied the veteran's request to reopen his claim for 
service connection for PTSD finding that no new and material 
evidence had been received.  Specifically, the RO stated that 
the evidence then of record failed to demonstrate that the 
veteran had a diagnosis of PTSD which was related to a 
verified in-service stressor.  The veteran's current claim to 
reopen was received in January 2004.

Evidence received subsequent to the November 2002 decision 
includes the transcript from the veteran's March 2007 Video 
Conference Hearing which includes testimony regarding several 
potentially verifiable in-service stressor events which he 
contends led to his current diagnosis of PTSD.

This evidence is not cumulative or redundant of the evidence 
previously of record; it is also relates to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran may have a verifiable in-service stressor that causes 
his PTSD.  Moreover, this evidence is sufficiently supportive 
of the claim to raise a reasonable possibility of 
substantiating the claim.  

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the benefit sought on appeal is allowed.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).

The medical evidence shows that the veteran has been 
diagnosed with PTSD, but the evidence currently of record 
does not establish his participation in combat with the 
enemy, nor does it corroborate the occurrence of a stressor 
supporting the diagnosis of PTSD.

The veteran has reported several in-service stressors that he 
claims led to a current diagnosis of PTSD.  In particular, at 
his March 2007 Video Conference Hearing, he testified that 
while assigned to the 588th Combat Engineer Battalion in Tay 
Ninh, South Vietnam in May 1967, his unit was subjected to 
small arms fire from the Black Virgin Mountain.  He also 
testified that he was assigned to Chu Lai in January 1968 
when the ammunition dump was hit by an enemy rocket during 
the Tet '68, causing a destructive explosion.  He also 
testified that while stationed in Chu Lai, he was personally 
subjected to indirect enemy fire from rockets, mortars, 
grenades and other forms of artillery.  He also testified 
that he was subjected to direct enemy small arms fire while 
in-country in Vietnam.  The veteran also testified that he 
was hospitalized for a severe left elbow infection while in-
country in Chu Lai and that during his hospitalization, he 
witnessed a helicopter fly in and drop body bags on the 
landing pad at the hospital without ever actually landing.  
He claims that the sight of the body bags being dumped that 
way and bouncing off the ground caused him a lot of stress.  
As the detailed accounts of these stressful events during 
service may make it possible for VA to verify their 
occurrence, additional development should be undertaken in an 
attempt to verify them. 

Specifically, the RO should contact the veteran and ask that 
he submit a detailed statement identifying with all possible 
specifics (date, location, unit, individuals involved, etc.), 
the stressful events he experienced during service.  Then the 
RO should use this information, and any pertinent records or 
information in the claims file, to submit a verification 
request letter to the U. S. Army and Joint Services Records 
Research Center (JSRRC) so that an attempt can be made to 
verify whether or not the veteran experienced the claimed 
events.  The RO should emphasize to the veteran that he must 
provide specific information regarding his unit(s) and 
approximate dates of any incidents, attacks or fights he was 
involved in.  The information should be forwarded to JSRRC to 
determine whether the veteran's reported stressors can be 
verified.

The veteran has a VA diagnosis of PTSD based on his reported 
(but presently unverified) stressors.  If a stressor event is 
verified, the veteran should be sent for a VA psychiatric 
examination to determine whether it is at least as likely as 
not that he has a PTSD due to a verified stressor event.  
Prior to any examination, all pertinent outstanding records 
should be obtained.  Specifically noted in this regard are 
records of ongoing VA or private treatment for psychiatric 
problems since August 2006 (the date of the latest records on 
file) and any reports of psychiatric testing performed on the 
veteran.  
    
As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The RO should take this opportunity to 
ensure VA has complied with such duties, especially in light 
of recent pertinent case law.      

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law. 

2.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are records of 
psychiatric treatment since August 2006 
and any reports of psychiatric 
examinations performed on the veteran.  

3.  The veteran's service personnel 
records should be obtained and associated 
with the claim files.

4.  The RO should ask the veteran to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
during service, and particularly those he 
reported during his March 2007 hearing.  
He should be advised that this 
information is critical to his claim. 

5.  The information the veteran provides 
in response to the request above should 
be forwarded to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802, for 
verification of the stressors claimed by 
the veteran,.  Morning reports and 
Quarterly Reports for the veteran's unit 
should be reviewed, and the JSRRC should 
provide to VA copies of the pertinent 
portions of any such records as they 
relate to the veteran's reported 
inservice stressor events.

6.  If, and only if, an inservice 
stressor event is verified by the JSRRC 
report, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether it is at least as 
likely as not that he has PTSD (under 
DSM-IV criteria) related to the verified 
event(s) in service.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

7.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


